Citation Nr: 0931094	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  02-01 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for blepharitis and 
pinguecula of both eyes.  

4.  Entitlement to service connection for headaches.  

5.  Entitlement to service connection for a skin disorder of 
the feet, including tinea pedis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to February 
1970.  He had service in the United States Army Reserve 
commencing in February 1970 and apparently retiring after age 
60 in 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The Board remanded the case to the RO 
in April 2004.


FINDINGS OF FACT

1.  Bilateral hearing loss disability as defined by 
38 C.F.R. § 3.385 is not currently shown.  

2.  Tinnitus was not manifest in service or to a degree of 10 
percent within one year of service discharge and is unrelated 
to any incident of service.  

3.  Blepharitis and pinguecula of the eyes were not manifest 
in service and are unrelated to any incident of service.  

4.  Headaches were not manifest in service and are unrelated 
to any incident of service or to the Veteran's 
service-connected residuals of nasal fracture.  Migraine 
headaches were not manifest to a degree of 10 percent within 
one year of service separation.  

5.  Tinea pedis and onychomycosis are related to active 
service.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are 
not met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A.  §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  The criteria for service connection for blepharitis and 
pinguecula of both eyes are not met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).

4.  The criteria for service connection for headaches are not 
met.  38 U.S.C.A.  §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

5.  The criteria for service connection for tinea pedis and 
onychomycosis are met.  38 U.S.C.A.  § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

Here, the duty to notify was satisfied.  A September 2003 
letter to the Veteran addressed all three notice elements.  
The letter informed the Veteran of the evidence required to 
substantiate the claims and of his and VA's respective duties 
for 



obtaining evidence.  The Veteran did not receive all 
necessary notice prior to the initial adjudication.  However, 
the claim was most recently readjudicated in a March 2009 
supplemental statement of the case.  Therefore, the timing 
error was harmless.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

Any deficiencies in VA's duties to notify the Veteran 
concerning effective date or degree of disability for the 
service connection claims are harmless, as service connection 
has been denied thus rendering moot any issues with respect 
to implementing an award.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, VA, and private 
medical records, as well as lay statements from the Veteran.  
VA examinations were conducted in May 2001, November 2002, 
August 2003, and August 2006.  Each of the claimed 
disabilities has been examined.  VA has satisfied its 
assistance duties.


Hearing loss

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).




VA law provides that active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred in or aggravated in line of 
duty, or any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) 
(2008); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Organic disease of the nervous system will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after separation from active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

For VA compensation and pension purposes, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2008).  

Service treatment records do not contain any complaints or 
findings of hearing loss.  On service discharge examination 
in February 1970, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
-5
LEFT
5
5
0
0
0

The Veteran denied hearing loss in reports of medical history 
in July 1975, January 1979, March 1983, November 1987, 
November 1989, and September 1993.  Bilateral hearing loss 
was shown by VA standards in March 1983.  In September 1993, 
hearing loss of the right ear was demonstrated.  

On VA audiometric examination in May 2001, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
20
LEFT
10
10
5
10
20

Speech recognition scores, using the Maryland CNC test, were 
96 percent in each ear.  The examiner stated that there was 
no evidence of hearing loss.

On VA audiometric examination in August 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
15
15
25
16
LEFT
10
10
15
25
15

Speech recognition scores, using the Maryland CNC test, were 
96 percent in each ear.  Since the examiner's review of the 
service medical records was negative for hearing loss, and 
the Veteran was noted to have normal audiometric testing at 
separation form active service, and since the Veteran's 
hearing is essentially normal presently, the examiner's 
opinion was that it was less likely than not that the 
Veteran's current hearing loss is related to noise exposure 
or acoustic trauma that occurred while the Veteran was on 
active duty.

The Veteran submitted his claim for service connection for 
hearing loss in November 2000.  Although hearing loss was 
shown many years ago in March 1983 and September 1993, 
bilateral hearing loss disability as defined by 
38 C.F.R. § 3.385 has not been shown during the pendency of 
the Veteran's claim.  



See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Hearing 
loss was not demonstrated on VA examination in May 2001 or 
August 2003.  There must be a current disability in order for 
service connection to be granted.  Palczewski v. Nicholson, 
21 Vet. App. 174 (2007).  The cornerstone of a service 
connection claim is a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-144 (1992).  In the absence 
of the required element, service connection is not warranted.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


Tinnitus

Service treatment records disclose no complaints or findings 
of tinnitus.  The Veteran's ears and neurologic evaluations 
were normal on service discharge examination in February 
1970.  

The Veteran denied ear trouble in reports of medical history 
in July 1975, January 1979, March 1983, November 1987, 
November 1989, and September 1993.  Examination of the ears 
and neurologic examination was normal at the time of these 
examinations.  

The first report of tinnitus was from the Veteran's 
representative in November 2000.  At the time, the 
representative stated that the Veteran had been exposed to 
extreme acoustic trauma in his duties as a construction 
engineer in service.  

On VA examination in May 2001, the Veteran complained of 
bilateral, occasional tinnitus which had become worse in 
recent years.  The diagnosis was occasional tinnitus.  The 
examiner suspected that tinnitus was not service related 
since it was a problem that had only become prevalent in 
recent years.  He stated that he would be hard pressed to 
find any service connection whatsoever for the Veteran's 
tinnitus.  




On VA examination in August 2003, the Veteran reported 
military noise exposure in combat in Vietnam, mostly from 
rifle fire.  He reported bilateral tinnitus for many years 
duration.  The examiner's review of the service medical 
records was negative for tinnitus and audiometric testing 
done on service separation had been normal.  Therefore, he 
concluded that it was less likely than not that the Veteran's 
current tinnitus was related to noise exposure or acoustic 
trauma that occurred while on active duty or to his service-
connected deviated nasal septum.  

Based on the evidence, service connection is not warranted 
for tinnitus.  The Veteran has not specifically claimed that 
he experienced symptoms of tinnitus during service.  Tinnitus 
was not manifest in service or within one year of active 
service, and is unrelated to any incident of service.  
Instead, tinnitus was first shown in November 2000, many 
years after service.  The VA examiner in May 2001 indicated 
that it was not related to service since it had only become 
prevalent in recent years.  The VA examiner in August 2003 
considered the history of noise exposure in service, as well 
as the history of tinnitus for many years duration, and 
reviewed the Veteran's service medical records which were 
negative for tinnitus and showed normal audiometric testing 
done on service separation, and therefore concluded that it 
was less likely than not that the Veteran's current tinnitus 
was related to noise exposure or acoustic trauma that 
occurred while the Veteran was on active duty.  Since the 
preponderance of the evidence is against the claim, there is 
no doubt to be resolved, and the claim must be denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


Blepharitis and pinguecula

The Veteran's service treatment records are silent for 
reference to eye disease or injury, including blepharitis and 
pinguecula.  On separation examination in February 1970, 
examination of the eyes was normal and vision was 20/20.

The Veteran denied eye trouble in reports of medical history 
in July 1975, January 1979, March 1983, November 1987, 
November 1989, and September 1993.  Examination of the eyes 
was normal at the time of these examinations, with the 
exception of refractive error, which is not a disease or 
injury within the meaning of applicable legislation.  See 38 
C.F.R. §§ 3.303(c), 4.9.  

In June 1987, the Veteran complained of a burning sensation 
in his right eye.  He stated that he normally gets this when 
not wearing glasses for prolonged periods of time, and that 
he usually applies eye drops which relieve the pain.  The 
diagnosis was muscle strain of the right eye. 

R. E. Swann, M.D. reported in February 2001 that he treated 
the Veteran for blepharitis in March 1988.  Treatment records 
from Dr. Swann dated in June 1996 show that the Veteran was 
diagnosed as having blepharitis.

On VA eye examination in May 2001 by B.R., the Veteran stated 
that he had experienced chronic redness and irritation of 
both eyes since the mid 1980s.  He reported that the problem 
was diagnosed and treated while in the Army Reserves and that 
there was no history of eye trauma.  The examiner diagnosed 
blepharitis of both eyes as well as pinguecula of both eyes.  
The examiner stated that the cause of the Veteran's 
blepharitis was unknown and, by history, was chronic.  The 
exact cause of pinguecula was unknown, but more likely than 
not, it was related to chronic sun and wind exposure.  

On VA examination in August 2003, the same examiner (B.R.) 
examined the Veteran and found that he had blepharitis and 
pinguecula of both eyes.  He reviewed the Veteran's service 
medical records and could find no documentation of 
blepharitis or pinguecula.  Therefore, he could find no 
association between these conditions and the Veteran's active 
military duty.

Based on the evidence, the Board finds that service 
connection is not warranted for blepharitis and pinguecula.  
Blepharitis and pinguecula were not shown during service and 
are unrelated to service.  While the Veteran claims that he 
was treated for these conditions in the Reserves, he has not 
indicated that he was on active duty for training at the 
time, and the evidence does not show that they were incurred 
or aggravated during active duty or active duty for training.  
In fact, no service medical 



records, including from his reserve periods of service, show 
either eye disorder.  The only indication of treatment for 
eye problems is in March 1988 and June 1996 from Dr. Swann.  
No medical evidence of record relates the claimed eye 
disorders to service and they are not shown in service.  The 
VA examiner stated that he could find no association between 
these conditions and the Veteran's active military duty.  
Since the preponderance of the evidence is against the claim, 
there is no doubt to be resolved, and the claim must be 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).


Headaches

The Veteran claims that his headaches are due to his in-
service nasal fracture.  He stated that he was told by an in-
service examiner that he would probably experience severe 
headaches in the future.  The Veteran stated that to this day 
he continues to have chronic headaches.

A July 1969 service treatment record shows that the Veteran 
had fallen from a building and lost recollection from the 
time of falling until awakening in the ambulance.  A skull 
series X-ray was negative.  The Veteran complained of a 
headache.  There was an impression of a possible mild 
concussion.  The Veteran also had a non-depressed fracture of 
the nose in good alignment.  Thereafter, there were no 
complaints or findings of headaches, including on service 
discharge examination in February 1970.  The Veteran's 
neurologic status was normal at that time.  

The Veteran denied frequent or severe headaches in reports of 
medical history in July 1975, January 1979, March 1983, 
November 1987, November 1989, and September 1993.  Neurologic 
examination was normal at the time of these examinations.  

A VA examiner (J.F.) in May 2001 noted that the Veteran's 
nasal obstruction and congestion and headache problems had 
become worse in recent years and he found little, if any, 
sequelae from the Veteran's in-service nasal fracture and 
suspected that the Veteran's symptoms were mostly secondary 
to allergic rhinitis and would not be related to the nasal 
fracture.  

Another VA examiner (J.R.) in May 2001 was told by the 
Veteran that he had fallen on his face and fractured his nose 
in service, and that he had had pain in his nose and funnel 
headaches bilaterally that had increased in frequency and 
severity over the years.  He was being followed by a local 
doctor who said he had an allergy problem and also sinusitis.  
X-rays showed the Veteran's nose to have been broken and he 
had quit smoking 5 years before the examination.  Clinically, 
there was tenderness about the base of the Veteran's nose.  
The impression was headache, probably secondary to prior nose 
fracture and associated chronic sinusitis.  

A VA outpatient treatment record dated in November 2001 shows 
that the Veteran reported headaches off and on for the last 5 
to 6 years.  He state that he felt his headaches are related 
to nasal problems, and that he had headaches most of the 
time, mostly frontal.  The assessments were allergic rhinitis 
and chronic headache.  A CT Scan of the Veteran's head in 
December 2001 was normal, and later that month, the 
assessment was chronic periodic headaches.  

A VA outpatient treatment record dated in August 2002 shows 
that the Veteran had sought a statement that his headaches 
were related to his 1969 nose fracture.  The Veteran reported 
that his headaches started about 5 or 6 years before the 
treatment date.  The assessment was tension headaches related 
to stress.  The Veteran was told that his headaches were not 
related to the nose fracture which he had in Vietnam.  That 
physician wrote a note stating that the Veteran had headaches 
due to stress on the job, hypertension, and allergic 
rhinitis.  

In October 2002, L.R. stated that he had worked with the 
Veteran for three years and that during that time he 
complained of headaches two to three times a week.

In October 2002, T.W. Schiller, M.D. indicated that the 
Veteran had tension verses migraine headache, and that the 
root cause may be many etiologies.  




A VA examination was conducted in November 2002 by J.F.  The 
Veteran stated that his headaches had their origin mostly in 
the back of his head.  He was currently being treated for 
allergic rhinitis.  The examiner examined the Veteran's nose 
and found him to have minimal deviated nasal septum, allergic 
rhinitis, and chronic headache problem.  It was his opinion 
that the Veteran's headache problem was unrelated to his 
service-connected nasal fracture.  

A VA examination was conducted in August 2003 by J.R.  The 
Veteran's history of an in-service fall from eight feet, 
landing on the face and fracturing his nose was considered.  
Since that time, he had had pain in his nose that was 
increased at night.  His nose would stop up and he had sinus 
problems.  Headaches were between his eyes and in the 
forehead area, and also occasionally in the back of his head.  
Aspirin seemed to help.  When he had a headache, it was a 
throbbing headache that was increased with noise or light.  
He had never had antibiotics for supposed sinus symptoms.  
The Veteran felt that his nose fracture had caused sinus 
symptoms and headaches.  Examination revealed no deviation of 
the nasal septum.  Moderate conjunctivitis and allergic 
swelling of the nose were present.  The examiner felt that 
the Veteran had fracture of his nasal septum with local pain, 
minimal disability, and no progression.  He indicated that it 
seemed less likely than not that the Veteran's headaches were 
related to the nasal fracture in 1969.  The headaches were 
related to allergic conjunctivitis and allergic rhinitis.  
There was nothing on the current examination to suggest 
active sinusitis.  The examiner stated that the headaches may 
have been aggravated by uncontrolled blood pressure.  

In March 2004, S.G. Howlette, M.D. stated that the Veteran 
fell during service suffering a concussion and a fractured 
nose, and that he began to have headaches and had had 
headaches frequently since then, and that they were now daily 
headaches.  Headaches were frontal.  On physical examination, 
cranial nerves II through XII were intact.  The assessment 
was post-traumatic headaches, probably migraine.  

A VA neurology examination was conducted in August 2006.  The 
Veteran reported that he had had headaches since he returned 
from Vietnam in 1970, and that he had fallen in 1969, 
striking his face on the floor.  He reported that headaches 
were in the left side of his head, involving the left eye.  
There was no associated tearing or running of the nose, nor 
were there visual complaints or extremity weakness.  The 
examiner reviewed the claims folder and noted that on service 
discharge examination in February 1970, there was no mention 
of headaches and that in August 2002, the Veteran reported 
that headaches had been present for only 5 years and they 
were thought to be related to tension.  A private neurologist 
had stated in March 2004 that the headaches were mainly 
frontal and migraine headaches with the possibility that they 
were trauma-related.  After examination, the diagnosis was 
migraine headache syndrome, atypical.  The examiner commented 
that the Veteran's headache descriptions had varied in both 
location and nature over the years, and that there was no 
mention of headache at discharge and very few notes 
enumerating treatment in the medical record, with one 
mentioning a 4-5 year history of headaches.  The private 
neurologist's note had mentioned the possibility of post-
traumatic headaches, but in the same sentence he indicated 
migraine headaches, which were usually not post-traumatic.  
Because of this and the length of time that had passed since 
service, the examiner's opinion was that it was unlikely that 
these headaches were related to the head injury the Veteran 
suffered in 1969.  

The Board finds that the preponderance of the evidence is 
against service connection for headaches.  The service 
treatment records show that the Veteran suffered a mild 
concussion and nasal fracture in July 1969.  He complained of 
a headache at that time; however, a headache disorder was not 
diagnosed.  The Veteran has stated that an in-service 
examiner told him that he would suffer from headaches in the 
future.  However, hearsay medical evidence does not 
constitute competent medical evidence.  Warren v. Brown, 6 
Vet. App. 4 (1993).  See also Robinette v. Brown, 8 Vet. App. 
69, 77 (1995) ("What a physician said, and the layman's 
account of what he purportedly said, filtered through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute medical evidence").  

The Veteran's recent statements that he has continually 
suffered from headaches since his in-service head and nose 
injuries are not credible.  He specifically denied frequent 
or severe headaches in reports of medical history in February 
1970, July 1975, January 1979, March 1983, November 1987, 
November 1989, and September 1993.  Neurologic examination 
was normal at the time of each of these examinations.  And in 
November 2001 and August 2002, the Veteran gave a history of 
headaches for only 5 to 6 years.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period 
without medical complaint after service can be considered 
along with other factors in the analysis of a service 
connection claim).  

While a VA examiner in May 2001 indicated that the Veteran 
had headaches  probably secondary to prior nose fracture and 
associated chronic sinusitis, this same examiner (J.R.) 
subsequently changed his opinion and in August 2003 stated 
that it seemed less likely than not that the Veteran's 
headaches were related to the nasal fracture in 1969.  The 
examiner noted that there was no evidence of active 
sinusitis.

Another VA medical opinion by J.F. in May 2001 and November 
2002 largely agrees with the August 2003 examiner's diagnosis 
by finding little, if any, sequelae from the Veteran's 
in-service nasal fracture and suspecting that his symptoms 
were mostly secondary to allergic rhinitis and would not be 
related to the nasal fracture.  An August 2002 medical 
opinion agrees that the Veteran had headaches due to allergic 
rhinitis, and also indicates that they were due to stress on 
the job and hypertension.  These opinions, as a whole, are 
found to be probative and form a medical consensus.

In March 2004, Dr. Howlette stated that the Veteran had post-
traumatic headaches, probably migraine.  However, Dr. 
Howlette formulated his opinion based upon facts which have 
been rejected, namely, continuity of symptomatology since 
service.  Consequently, his opinion is undermined.  

The October 2002 opinion from T.W. Schiller, M.D. indicated 
that the Veteran had tension verses migraine headache and 
that the root cause may be many etiologies.  This opinion 
does not specifically relate a headache disability to the 
Veteran's active service and it is not found to be probative.




The VA neurologist who reviewed the claims folder in August 
2006 correctly noted that on service discharge examination in 
February 1970, there was no mention of headaches and that in 
August 2002, the Veteran reported that headaches had been 
present for only 5 years and they were thought to be related 
to tension.  He noted that Dr. Howlette had stated that the 
headaches were mainly frontal and migraine headaches with the 
possibility that they were trauma-related.  The VA examiner 
found after examination that the diagnosis was migraine 
headache syndrome, atypical.  He noted that the private 
neurologist's note had mentioned the possibility of post-
traumatic headaches, but in the same sentence he indicated 
migraine headaches, which were usually not post-traumatic.  
Because of this and the length of time that had passed since 
service, the examiner's opinion was that it was unlikely that 
these headaches were related to the head injury the Veteran 
suffered in 1969.  This opinion was based upon a detailed 
review of the claims folder and is found to be persuasive.

In sum, based on the evidence, service connection is not 
warranted for a headache disorder.  The preponderance of the 
evidence shows that the Veteran's headache disorder did not 
have had its onset during active service and that it is not 
related to his in-service nose and head injuries, or to his 
service-connected nasal fracture.  See 38 C.F.R. § 3.310.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


Conclusion

Regarding each of the claims that has been denied, the 
evidence shows that the Veteran has been a nursing assistant.  
He maintains that his conditions were manifest in service.  
However, as discussed above, the Veteran's credibility was 
called into question concerning his statement that he has 
suffered from headaches since service.  His opinion that his 
conditions were manifest in service is not found to be 
credible.  See Caluza v. Brown, 7 Vet. App. 498, (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (credibility 
of a witness can be impeached by a showing of interest, bias, 
or inconsistent statements).  Again, since the preponderance 
of the evidence is against the claims, there is no doubt to 
be resolved, and the claims must be denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


Tinea pedis

The Veteran's service treatment records are negative for 
complaints or findings of tinea pedis.  On separation 
examination in February 1970, clinical evaluation of the feet 
and skin was normal.  The Veteran denied skin diseases or 
foot trouble at that time. 

Tinea versicolor was diagnosed on quadrennial examination in 
July 1975.  The part of the body affected was not specified.  
On annual examination in November 1987, it was noted that the 
Veteran had tinea pedis.  On quadrennial examination in 
September 1993, a chronic foot rash was diagnosed.  

In an undated note, Walter Linder, M.D. stated that the 
Veteran had bilateral tinea pedis that is highly likely to be 
due to his Vietnam service.

On VA examination in August 2003, the Veteran was diagnosed 
as having a fungus infection of the feet.

In March 2009, Steven A. Sterriker, DPM stated that the 
Veteran presented to him in March 2009 with onychomycosis and 
chronic tinea pedis.  Dr. Sterriker stated that under the 
circumstances of a warm, wet jungle environment wearing wet 
combat boots, it was substantially more likely than not that 
the Veteran developed this condition during service in 
Vietnam. 

There are two competent medical opinions relating the 
Veteran's skin condition(s) of the feet to his active 
service.  There is no contrary medical evidence of record.  



Accordingly, service connection is granted for onychomycosis 
and chronic tinea pedis.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for headaches is denied.

Service connection for blepharitis and pinguecula of both 
eyes is denied.

Service connection for onychomycosis and chronic tinea pedis 
is granted.



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


